Citation Nr: 1429275	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-48 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from March 1967 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In April 2013 the Board remanded the case for further development.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss disability increased in severity during service beyond the natural progress of the disease.  

2.  During the pendency of his claim the Veteran's left ear hearing loss is shown to have a speech recognition score of 92; that hearing loss is related to noise exposure in service.

3.  The Veteran's tinnitus is related to his right ear hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability have been met. 38 U.S.C.A. §§ 1110 , 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303 , 3.306, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for service connection for left ear hearing loss disability have been met. 38 U.S.C.A. §§ 1110 , 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303 , 3.306, 3.307, 3.309, 3.385 (2013). 

3.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303 , 3.306, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. §§ 3.303 , 3.304. Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111 , 1137 (West 2002).  The presumption is rebutted if clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

If a presumption of aggravation arises due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 ; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744 -52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Some chronic diseases, including organic diseases of the nervous system, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) . 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for sensorineural hearing loss as an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 ; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77 . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence

Service treatment records show that, at the time of his October 1966 U.S. Navy enlistment examination, the Veteran reported a history of ear, nose or throat trouble and hearing loss, but no ear trouble.  On examination, The summary of defects and diagnoses section of that examination contains notation of H2-defective hearing, right ear; and audiology testing recorded the following test findings:   


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT

75
70

45

LEFT
5
5
10

0


An August 1968 consultation report shows that the Veteran was seen after he noted bilateral decrease in hearing.  He reported that he was working around cranes and other noisy equipment, and that he could not hear commands while heavy equipment was working.  

The consultation report shows a past history that at age twelve the Veteran had sustained a profound hearing loss in the right ear that was secondary to mumps labyrinthitis at that time.  Presently this condition caused the Veteran to be unable to hear when his good ear was turned away from a speaker.  Audiology testing recorded the following test findings:   


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
95
90
85
75
70

LEFT
30
20
15
15
5


Service records include memoranda dated between March and May 1969 that include a history that the Veteran sustained permanent damage to his right auditory nerve at age twelve secondary to mumps labyrinthitis, which produced a profound hearing loss in the right ear.  The Veteran was to be transferred away from his present project at a later stage when hazardous noise was expected to begin; and it was recommended that, in the future, the Veteran's duty assignments were to be governed by provisions of the Navy's Hearing Conservation Program to guard against aggravation of the condition.

During an April 1969 consultation, audiology testing recorded the following test findings:   


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
100
95
90

90

LEFT
20
35
30

35


At the time of the November 1970 examination for the purpose of release from active duty, the report noted that the Veteran was deaf in the right ear and that this existed prior to service.  An associated ENT note dated in December 1970 stated that the attached audiogram contained findings that were unchanged from 1968. 
That audiology report recorded the following test findings:   


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
90
85
95

85

LEFT
10
5
10

5


A December 2008 VA audiology consultation report shows that the Veteran reported complaints of hearing loss on the right with constant tinnitus noticeable in the right.  The report contains audiology findings including that for the right ear, there was no measurable hearing at the limits of the audiometer.  Audiology testing recorded the following test findings for the left ear:   


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT






LEFT
15
15
15
10
15


The report contains an assessment that results reveal a unilateral hearing loss, right; constant subjective tinnitus.

During a May 2009 VA examination, the Veteran reported that during service he was exposed to loud engine room noise while serving on board ship as an engine repairman.  He denied any post service excessive noise exposure.  He reported that he had a right-sided hearing loss since age 12.  The report noted that the Veteran had bilateral complaints of constant tinnitus since 1965.  On audiology examination, pure tone thresholds and speech recognition scores using the Maryland CNC Test, were as follows:
 

HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
105+
105+
105+
105+
105+
CNT
LEFT
20
5
10
15
10
92

 The report contains the following diagnosis.  Right ear: anakusis (profound sensorineural hearing loss no residual hearing) constant subjective tinnitus
Left ear: mild, sensory hearing loss at 250 and 8000 Hz.  Constant subjective tinnitus.  The examiner opined that the tinnitus was as likely as not a symptom associated with the hearing loss.  No other opinion regarding etiology was contained in the report.

In December 2009, the examiner provided an addendum to the May 2009 VA examination report in which she provided opinions as to whether the etiology of the claimed conditions were related to service.  After discussion of the clinical history, and noting the preexisting nature of the right ear hearing loss and tinnitus, and normal hearing in the left ear at discharge, she concluded with the following opinions.  

The examiner opined that, given the Veteran was discharged from service with normal hearing in the left ear, the current score of 92 percent on speech
testing is not due to excessive noise in the service.  She also noted that speech testing is highly variable and on any given day and the Veteran could have scored better or worse.  

The examiner opined that the Veteran's current right ear hearing loss was not aggravated beyond the normal progression by exposure to excessive noise in service.  As rationale, she noted that the right ear hearing loss did not significantly change in service, and that the significant changes that occurred after service cannot be attributed to service because hearing does not continue to get worse once we are away from loud noises.

The examiner opined that the current tinnitus is not due to excessive noise in service, and it was at least as likely as not related to the right ear hearing loss that existed prior to service.  She based the opinion on the reported history that constant bilateral tinnitus first started in 1965 prior to service.

During a May 2013 VA examination, on audiology examination, pure tone thresholds and speech recognition scores using the Maryland CNC Test, were as follows:
 

HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
105+
105+
105+
105+
105+
CNT
LEFT
15
15
10
15
15
96

The report noted that the examiner determined the test results were valid and the use of speech discrimination score was appropriate for the Veteran.  The report contains diagnoses of right ear sensorineural hearing loss; and left ear sensorineural hearing loss.

The examiner opined that the etiology of the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or the result of an event in service.  As rationale, the examiner noted that: the Veteran had a right ear hearing loss beginning at age 12 years, existing prior to service; the left ear had normal hearing throughout service and in 2008; and the right ear would not have been more susceptible to hazardous noise than the left ear-therefore it is unlikely that the damage to his right ear was worsened by service.

The examiner diagnosed tinnitus and opined that it was at least as likely as not a symptom associated with the hearing loss; and that the etiology was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  As rationale the examiner noted that the Veteran reported the tinnitus began in 1967, but that on examination in December 2008 the Veteran reported the tinnitus started in 1965.  She noted that both dates would have been prior to service.

In an August 2013 addendum to the May 2013 VA examination, the examiner noted that the Veteran has anakusis for the right ear and word recognition is not possible in that ear.  Thus CNT (could not test) was the appropriate response.  The examiner opined that the Veteran's tinnitus, which preexisted service was not aggravated by service; and it is likely that the cause of his decrease in hearing from 2008 to the present is what has aggravated the Veteran's tinnitus.

Analysis

The Veteran maintains that noise exposure in service caused a left ear hearing loss and tinnitus, and caused a permanent increase in disability by way of aggravation of his preexisting right hearing loss.  In his application claiming service connection received in December 2008, the Veteran reported that his occupational specialty kept him in the ship's engine room where he was constantly exposed to excessive levels of noise with little or no effective hearing protection.

Right and Left Ear Hearing Loss

The Veteran's DD Form 214N shows that his military occupational specialty was engine mechanic; and that he had significant training regarding machines and engines.  All of this is consistent with the Veteran's report of exposure to noise associated with duties in the engine room.  


Right Ear Hearing Loss

As clearly shown in the October 1966 U.S. Navy enlistment examination report and other service treatment records, the Veteran's right ear hearing loss disability, as defined by VA criteria, preexisted entry to service.  See 38 C.F.R. § 3.385.  
 
Service treatment records, however, show that during service the Veteran's right ear hearing loss disability worsened significantly at all measured Hertz levels.  Administrative memoranda show that the Veteran's right ear hearing loss and noise exposure became a strong concern and as a result, recommendations were made that future assignments be governed by pertinent provisions to limit further noise exposure.  

At the time of the November 1970 examination, the pure tone threshold levels for all recorded frequencies had increased significantly, including at the 4000 Hertz level where the threshold level of 85 decibels was nearly two times the level of the 45 decibels that was recorded at the October 1966 entrance examination. 

The opinions of the VA examiners do not provide clear and unmistakable evidence that such increase in puretone threshold levels is due to the natural progress of the disease.  The rationale provided by the 2009 examiner's negative etiology opinion is totally at odds with the facts; she stated that the right ear hearing loss did not significantly change during service when it did significantly change.  The May 2013 VA examiner premised an opinion that the right ear was not worsened by noise in service on the basis that a left ear hearing loss disability was not shown in service.   
This, despite the fact that consultation reports in August 1968 and April 1969 do show worsening of hearing loss in the left ear during service, as compared with findings at the entrance examination; albeit not meeting criteria for a disability under VA criteria of  38 C.F.R. § 3.385.  

As the VA examination reports contain questionable support for their conclusions and are based upon incorrect statements of fact, they are of little probative value.

The evidence clearly shows that a preexisting right ear hearing loss disability was significantly aggravated during service.  VA has failed to clearly and undebateably demonstrate that the increase in disability was solely due to the natural progress of the disability.  Accordingly, service connection for a right ear hearing loss disability is warranted.

Left Ear Hearing Loss

A diagnosis of a left ear hearing loss disability as defined by VA is established during the pendency of the claim, based on the speech recognition score of 92 percent recorded in audiology findings of the May 2009 VA examination report.  See 38 C.F.R. § 3.385. 
  
As reflected in an August 1968 consultation report, the Veteran noticed a decrease in bilateral hearing.  He reported that he was working around cranes and other noisy equipment.  His military occupational specialty confirms he would have been exposed to acoustic trauma associated with the engine room on ships.  

The Veteran is competent to report, and has credibly reported, that he had an increase in hearing loss in the left ear beginning in service, and that the hearing loss symptoms have continued since then.  The audiology findings in May 2009, associated with the Veteran's report of a continuity of such symptoms since service, meet the criteria for a left ear hearing loss disability.  Id.

Absent any competent probative evidence to the contrary, and affording the benefit of any doubt to the Veteran, service connection for left ear hearing loss is warranted.

Tinnitus

The Veteran is uniquely situated to provide competent evidence as to the presence of tinnitus, and there is medical evidence of that diagnosis.  The Veteran is also competent to provide evidence as to when his tinnitus began.  The record is not clear as to exactly when the Veteran's tinnitus began, and VA examination reports have noted two conflicting reported dates: 1965 and 1967. 

However, both of the VA examiners at the examinations in 2009 and 2013 have related the etiology of the Veteran's tinnitus to his right ear hearing loss disability.  Therefore, service connection for tinnitus is warranted.


ORDER

Service connection for a right ear hearing loss disability is granted.

Service connection for a left ear hearing loss disability is granted.

Service connection for tinnitus is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


